DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       JOHNNY SAMUEL DAVIS,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-480

                               [June 9, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 50-2016-CF-012697-AXXX-MB.

   Johnny Samuel Davis, Bowling Green, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.